Citation Nr: 0615701	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-22 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a timely notice of disagreement was received as to 
the March 2002 rating decision which denied claims of 
entitlement to service connection for blindness and angina 
pectoris.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel







INTRODUCTION

The appellant has Philippine Recognized Guerrilla from 
October 1944 to February 1946.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2003 decision letter of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, The 
Republic of the Philippines, that determined that the 
appellant had failed to timely file a notice of disagreement 
(NOD) with a March 2002 rating decision that had denied the 
service connection for blindness and angina pectoris.  

Since the issuance of the statement of the case in March 
2004, VA has received additional evidence from the appellant.  
However, this additional evidence consists of medical reports 
and documentation of the appellant's service.  As such, it is 
not relevant to the issue on appeal and thus, not pertinent. 
38 C.F.R. § 20.1304 (2005).  Therefore, the Board will 
proceed to adjudicate this claim, irrespective of this 
additional evidence and when the Board received it


FINDINGS OF FACT

1.  In a March 19, 2002 rating decision, the RO denied the 
appellant's claims for service connection for blindness and 
angina pectoris, notice of which, and his appellate rights, 
were mailed to the appellant on April 1, 2002.  

2.  A notice of disagreement with the March 2002 rating 
decision was received by VA on June 3, 2003, more than one 
year following the April 1, 2002 VA letter notifying the 
appellant of the decision.





CONCLUSION OF LAW

The notice of disagreement with the March 19, 2002 rating 
decision, which denied the appellant's claims for service 
connection for blindness and angina pectoris, was not timely 
filed and the Board lacks jurisdiction to consider this 
issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.109(b), 19.34, 20.101, 20.200, 20.201, 20.300, 20.302(a), 
20.305 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's timely filed notice of 
disagreement, in writing, and after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2005).  It is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each issue before 
adjudicating the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal, 
or any party, sua sponte, at any stage in the proceedings.  
Barnett v. Brown, 83 F.3d 1380, 1385 (1996).  Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning the adequacy of a notice of disagreement.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. §20.101(d).  

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. § 
20.201 (2005).

A notice of disagreement must be filed with the VA office 
from which the claimant received notice of the determination 
being appealed unless notice has been received that the 
applicable VA records have been transferred to another VA 
office.  38 C.F.R. § 20.300 (2005).  Except in cases of 
simultaneously contested claims, a claimant or his 
representative must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that the agency mails notice of the 
determination to him.  38 C.F.R. 20.302(a) (2005).  Otherwise 
the determination will become final.  Id.  The date of 
mailing of the letter of notification will be presumed to be 
the same as the date on that letter for determining whether 
an appeal has been timely filed.  Id.  

A notice of disagreement postmarked prior to expiration of 
the applicable time limit will be accepted as having been 
timely filed.  38 C.F.R. § 20.305 (2005).  In the event that 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
notice of disagreement by VA.  Id.  In calculating this five 
day period, Saturdays, Sundays and legal holidays will be 
excluded.  Id. 

In this case the RO denied the appellant's claim for service 
connection in a March 2002 rating decision and provided him 
notice of such, and his appellate rights, in a letter dated 
April 1 2002.  

The Court has held that there is a presumption of regularity 
that the Secretary properly discharged official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision is issued.  See Woods v. Gober, 14 
Vet. App. 214, 220-21 (2000). The appellant may rebut that 
presumption by submitting "clear evidence to the effect that 
VA's regular mailing practices are not regular or that they 
were not followed.  The burden then shifts to the Secretary 
to establish that the VA decision was mailed to the claimant.  
See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Absent 
evidence that the claimant notified VA of a change of address 
and absent evidence that any notice sent to the appellant at 
his last known address has been returned as undeliverable, VA 
is entitled to rely on that address.  See Cross v. Brown, 9 
Vet. App. 18, 19 (1996).

The Board concludes that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable; and that it is, therefore, presumed that the RO 
properly mailed the rating decision and notice letter, to 
include the appellant's rights to appeal.  The appellant has 
made no allegations to the contrary.  Indeed, in a statement 
received by the RO in February 2004 the appellant indicated 
that upon receipt of the March 2002 rating decision he 
retained the letter for safety until the arrival of his 
granddaughter.  Additionally, all prior and subsequent 
letters from VA to the appellant contain the same address as 
the notice of the March 2002 rating decision; VA has 
consistently received responses from the appellant to those 
letters.  The Board thus finds that on April 1, 2002, the 
appellant was properly mailed notice of the March 2002 rating 
decision.  

Application of the regulations above indicates that in order 
for a notice of disagreement with the March 2002 decision to 
be timely filed, such notice would have had to be received by 
VA no later than midnight of April 8, 2003.  No postmark for 
the notice of disagreement is of record, so the date of April 
8, 2003 takes into account the five day rule, including 
exclusion of Saturdays, Sundays and holidays.  This case did 
not involve a simultaneously contested claim, 38 C.F.R. 
§ 20.3(p) (2005), so the exception contained in 38 C.F.R. § 
20.302(a) is inapplicable.  

The appellant's notice of disagreement was received by VA on 
June 3, 2003, almost two months past April 8, 2003.  
Therefore, the appellant's notice of disagreement with the 
March 2002 RO decision was not timely filed.  

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, in Corry v. Derwinski, 3 Vet. App. 231 (1992), the 
United States Court of Appeals for Veterans Claims held that 
there is no legal entitlement to an extension of time, but 
that 38 C.F.R. § 3.109(b) commits the decision to the sole 
discretion of the Secretary.  Specifically, 38 C.F.R. § 
3.109(b) requires that, where an extension is requested after 
expiration of a time limit, the required action must be taken 
concurrent with or prior to the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was.  

Here, the appellant argues that he failed to timely file the 
notice of disagreement because he has no education in the 
English language.  He explains the untimely filing by stating 
that he kept the RO decision until his granddaughter returned 
from a vacation of several months.  However, regulations 
allow for a full year during which to file a notice of 
disagreement.  Even if the appellant had a limited command of 
the English language and did wait until the return of his 
granddaughter to aid him, a delay of several months would not 
have prevented him from filing a timely notice of 
disagreement.  Furthermore, there is no evidence that the 
appellant had only the resources of his granddaughter to 
compose a notice of disagreement or interpret the information 
he received from the RO.  The Board has considered the 
appellant's explanation but does not conclude that the 
appellant has demonstrated good cause for an untimely filing 
of a notice of disagreement with the March 2002 decision.  

In summary, the Board finds that the appellant was properly 
provided notice of the March 2002 rating decision and of his 
appellate rights.  He has not proffered any reasonable excuse 
for his failure to file a timely notice of disagreement with 
the March 2002 RO decision.  Absent a timely notice of 
disagreement, an appeal was not initiated on the denial of 
the claims for entitlement to service connection for 
blindness and angina pectoris, and the Board is without 
jurisdiction to adjudicate the claim.  The appellant can seek 
to re-open his claim based upon submission of new and 
material evidence.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  However, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  


ORDER

A timely notice of disagreement was not received as to the 
March 2002 rating decision which denied claims of entitlement 
to service connection for blindness and angina pectoris; 
therefore, the appeal is dismissed.    


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


